— In an action, inter alia, to recover damages for wrongful eviction and abuse of process, and for restitution of the premises in question, plaintiffs appeal from an order of the Supreme Court, Kings County (De Lury, J.), dated October 19, 1982, which granted defendants’ motion to dismiss the action due to plaintiffs’ failure to submit to a court-ordered examination before trial. Order reversed, without costs or disbursements, and motion denied upon condition that plaintiffs personally pay defendants’ attorney the sum of $500 within 10 days after service upon them of a copy of the order to be made hereon, with notice of entry, and submit to an examination before trial, at a time and place to be fixed by defendants by a written notice of not less than 10 days, to be served upon plaintiffs’ attorneys, or at such time and place as the parties may agree; in the event these conditions are not complied with, order affirmed, with costs. Under the circumstances of this case the imposition of conditions rather than dismissal is appropriate (see CPLR 3126; Citizens Sav. & Loan Assn, v New York Prop. Ins. Underwriting Assn., 92 AD2d 907; Alvarado v The Fair, 91 AD2d 985; Bolser v Newport Trucking, 90 AD2d 784; Tinkelman v Hudson Val. Winery, 80 AD2d 894). The conduct of the defaulting parties does not amount to a willful disregard of a prior order. Therefore, “they should be given ‘one more additional chance to redeem themselves and have their day in court’ ” (Cinelli v Radcliffe, 35 AD2d 829, quoting from Soffair v Koffler, 29 AD2d 659, 660). Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.